DETAILED ACTION
	In Reply filed on 02/24/2022 Claims 1 and 21-40 are pending. Claim 1 is currently amended. Claims 2-20 are canceled. Claims 21-40 are newly added. Claims 1 and 21-40 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections -35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein the accommodation portion is configured to cover more than half of an outer surface of each of the plurality of ice making chambers.” Applicant’s Remarks point to ¶¶ [00223-00224] and Fig. 7 as support for this and other amendments. These citations nor Applicant’s original disclosure contain support which would reasonably convey to one of ordinary skill in the art that the current inventors had possession of a limitation requiring the accommodation portion configured to cover more than half of an outer surface of each of the plurality of ice making chambers. The closest description appears to be found in ¶ [0012] of the instant specification. There when the lower assembly is in a first position, it overlaps a first area of an outer surface of the upper tray, when the lower assembly is in a second position, it overlaps a second area of an outer of the upper tray, where the second area is greater than the first. However, this recitation does not describe an area percentage of the outer surface which is covered by the accommodation portion. Instead, it merely describes the second area being greater than the first. The figures of the instant specification do not point out the claimed feature and thus an ordinarily skilled artisan would find it unreasonable that the inventors had conveyed they have possession of the amended limitation of claim 1.
Claims 21-40 are rejected by virtue of depending on an indefinite claim.

Claim Rejections -35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 21-22, 31, 33-38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0014536 A1 (“Son”).
	Regarding claim 1, Son teaches an ice maker comprising:
	an upper assembly (110) comprising an upper tray that defines upper portions of a plurality of ice making chambers (Fig. 3, 6-7 and [0048, 0055, 0057] teach upper tray 110 defining recessed parts 113); and
	a lower assembly located vertically below the upper assembly and configured to rotate relative to the upper assembly (Fig. 3, 6-7 and [0048] teach lower tray 120 including tray body 123 located vertically below the upper tray 110 and Figs. 13-14 and [0056, 0062] teach the lower tray being rotatable), the lower assembly comprising:
		a lower tray comprising a lower tray body that is made of a flexible material [0054], the lower tray body being configured to contact the water received through the water receiving hole, and defining lower portions of the plurality of ice making chambers (Figs. 9-12 and [0082]); and
		a lower support (121) defining an accommodation portion that is configured to receive the lower tray (123) ([0050] and Fig. 3) and to restrict an outward expansion of the lower portions of the plurality of ice making chambers (Fig. 8 and [0057, 0076, 0084]),
	Son does not explicitly teach wherein the accommodation portion is configured to cover more than a half of an outer surface of each of the plurality of ice making chambers.
	However, Son displays an accommodation portion (121) for covering an outer surface of the lower tray body defining lower portions of the plurality of ice making chambers (Fig. 3, 7 and [0050, 0057]). According to MPEP 2144.04(IV)(A), the Federal Circuit held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Here, Son appears to teach an accommodation portion covering a significant portion of the ice making chambers because the accommodation portion covers the outer surface of the lower tray. It is not apparent how Son and the claimed invention would operate differently by covering “more than half” an outer surface of each of the plurality of ice making chambers. Thus, the claimed device is patentably indistinct from Son’s device.

	Regarding claim 21, Son teaches at least a portion of the lower tray body is separably supported on the accommodation portion (Fig. 3 and [0054] teach tray case 121 seperably supporting at least a portion of tray body 123).

	Regarding claim 22, Son teaches wherein each of the plurality of ice making chambers is configured to:
		based on rotation of the lower assembly to a first position relative to the upper assembly, receive water through the water receiving hole (Figs. 9-12 and [0056, 0062, 0082]), and 
		based on joining of the upper portions and the lower portions of the plurality of ice making chambers at a second position different from the first position, generate an ice piece within an ice making chamber among the plurality of ice making chambers (Figs. 9-12 and [0082-0085]),
	wherein the lower tray comprises a circumferential wall (125a) that extends upward from the lower tray body (Fig. 8 and [0057, 0077]), and 
	wherein based on joining of the upper portions and the lower portions of the plurality of ice making chambers at the second position, a water passage is defined between an outer surface of the upper tray and an inner surface of the circumferential wall (Figs. 8-12 and [0057, 0077]).

Regarding claim 31, Son teaches the plurality of ice making chambers comprise a first ice making chamber and a second ice making chamber that are arranged in a direction parallel to a rotation axis of rotation of the lower assembly relative to the upper assembly (Figs. 3-4),
wherein at least a portion of the circumferential wall (125a) extends vertically upward from an upper surface of the lower tray body (Figs. 3, 8),
wherein the circumferential wall comprises a first circumferential wall located at the first ice making chamber and a second circumferential wall located at the second ice making chamber (Figs. 3, 8 and [0057]), and
wherein a vertical distance between the upper surface of the lower tray body and an upper end of the first circumferential wall is less than or equal to a vertical distance between the upper surface of the lower tray body and an upper end of the second circumferential wall (Figs. 3, 8 display the distances between the upper surface of the lower tray body 123 and the upper end of lower protrusion 125a being equal for each of the plurality of spherical ice molds).

Regarding claim 33, Son teaches the lower support (121) defines a lower support opening configured to receive the lower tray (Fig. 3 and [0050-0051]), and wherein an upper end of the lower support (121) is configured to be coplanar with an upper end of the lower tray (123) based on the lower tray being received in the lower support (Figs. 3, 8).

Regarding claim 34, Son teaches the lower support (121) comprises: a lower plate that extends horizontally, that is located at an upper end of the lower tray body, and that defines a lower support opening configured to receive the lower tray (Fig. 3 displays a horizontal shoulder region of tray case 121 having seat part 121a to receive tray body 123); and a wall portion that extends upward from the lower plate and that is configured to face the circumferential wall of the lower tray based on the lower tray being received in the lower support ([0051] and Fig. 3 teach the tray case 121 having a wall extending upward from the horizontal shoulder region of the tray case 121 which would face the lower protrusion 125a when tray body 123 is sitting in the case 121).

Regarding claim 35, Son teaches wherein the lower tray further comprises a circumferential wall that extends upward from the lower tray body (Fig. 8 and [0057, 0077]), and the lower tray further comprises a coupling protrusion that protrudes horizontally from the circumferential wall and that is configured to insert into a coupling slit defined at the wall portion of the lower support (Fig. 8 displays a portion which horizontally protrudes from protrusion 125a which is inserted into a slit defined by tray cover 126 and case 121), and wherein the coupling protrusion is configured to, based on being inserted into the coupling slit, protrude outward of the wall portion of the lower support (Fig. 8).

Regarding claim 36, Son teaches an upper surface of the lower tray defines, based on the lower assembly being located at the first position relative to the upper assembly, a first angle with respect to a lower surface of the upper tray (Figs. 9-12 display the upper surface of lower tray capable of being at a first angle with respect to the lower surface of upper tray), and
the upper surface of the lower tray defines, based on the lower assembly being located at the second position relative to the upper assembly, a second angle with respect to the lower surface of the upper tray, the second angle being less than the first angle (Figs. 9-12 display the upper surface of lower tray capable of being at a second angle, less than the first angle, with respect to the lower surface of upper tray).

Regarding claim 37, Son teaches the first angle is less than 10 degrees (Figs. 9-12 display the upper surface of lower tray capable of being at a first angle, less than the 10 degrees, with respect to the lower surface of upper tray).

Regarding claim 38, Son teaches the upper tray is made of a flexible material [0062], and wherein the upper assembly further comprises:  an upper case (111, 112) located vertically above the upper tray (113); and an upper support (126) located vertically below the upper tray (113) and configured to couple the upper tray (113) to the upper case (111, 112) ([0052] via parts 112 and 140), the upper support defining a plate opening configured to allow a bottom portion of the upper tray to pass through based on the upper tray being coupled to the upper case (Fig. 3 within part 112 is an opening which allows for cells 113 to pass therethrough).

Regarding claim 40, Son teaches the lower assembly further comprises a lower case (121) that is configured to support an outer surface of the circumferential wall (125a) of the lower tray (Figs. 3, 8 and [0057, 0077]).

Claims 23-28, 32, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0014536 A1 (“Son”), as applied to claim 1, further in view of USP 9581372 (“Lee”).
	Regarding claim 23, Son does not explicitly teach the circumferential wall comprises: a vertical portion that extends vertically from an upper surface of the lower tray body; and a curved portion that extends laterally toward a rotation axis of rotation of the lower assembly relative to the upper assembly.
	Lee teaches a circumferential wall (13) comprises: a vertical portion (132) that extends vertically from an upper surface of the lower tray body (Col. 6 lines 15-28 and Figs. 5-9); and a curved portion (133) that extends laterally toward a rotation axis of rotation of the lower assembly relative to the upper assembly (Col. 6 lines 15-28 and Figs. 5-9).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the circumferential wall of Son to incorporate the vertical portion and curved portion as taught by Lee motivated by matching the curvature of the rotation guide part of an upper such that when the lower tray is rotated, the curved portion is rotated in contact with the rotation guide part of the upper tray (Lee -Col. 6 lines 15-28).

	Regarding claim 24, Son does not explicitly teach a horizontal distance from a center of the ice making chamber to an outer end of the curved portion is greater than a horizontal distance from the center of the ice making chamber to an outer end of the vertical portion.
	Lee teaches a horizontal distance from a center of the ice making chamber to an outer end of the curved portion is greater than a horizontal distance from the center of the ice making chamber to an outer end of the vertical portion (Fig. 5 displays an outer end of the rotation guide part 133 is further from a center than the hook part 132; See also Figs. 6-9).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the circumferential wall of Son to incorporate the vertical portion and curved portion as taught by Lee motivated by reasons set forth in claim 23.

Regarding claim 25, Son teaches the lower tray further comprises a horizontal extension part (126) that extends horizontally outward from an interface between the lower tray body and the circumferential wall (Figs. 3, 8 and [0078]).

Regarding claim 26, Son does not explicitly teach a distance between an upper end of the vertical portion and the horizontal extension part is greater than or equal to a distance between an upper end of the curved portion and the horizontal extension part.
Lee teaches a distance between an upper end of the vertical portion (top of 132) and the horizontal extension part (143) is greater than or equal to a distance between an upper end of the curved portion (top of 133) and the horizontal extension part (143) (Fig. 8 displays the respective distances are substantially equal).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the circumferential wall of Son to incorporate the vertical portion and curved portion as taught by Lee motivated by reasons set forth in claim 23.

Regarding claim 27, Son does not explicitly teach the upper tray comprises: a horizontal extension part; and an upper tray body that extends downward from the horizontal extension part and that defines an inner surface of the upper portions of the plurality of ice making chambers, the inner surface having a hemispherical shape.
Lee teaches the upper tray (11) comprises: a horizontal extension part (Fig. 6 displays a horizontal extension part located just below where the number 11 is located); and an upper tray body that extends downward from the horizontal extension part (Fig. 8) and that defines an inner surface of the upper portions of the plurality of ice making chambers (Fig. 6 and Col. 4 lines 44-47), the inner surface having a hemispherical shape (Fig. 6 and Col. 4 lines 44-47).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the horizontal extension part of Son to with the horizontal extension part of Lee because this is a substitution of equivalent elements yielding predictable results. Both horizontal surfaces function to connect the hemispherical upper molds to a support.

Regarding claim 28, Son does not explicitly teach the upper tray body comprises: a vertical wall that defines a first portion of an outer surface of the upper tray body, the first portion extending in a vertical direction from the horizontal extension part; and a curved wall that defines a second portion of the outer surface of the upper tray body, the second portion having a curved shape extending toward the rotation axis.
Lee teaches the upper tray body comprises: a vertical wall that defines a first portion of an outer surface of the upper tray body, the first portion extending in a vertical direction from the horizontal extension part (Fig. 8 displays an outer wall of upper cells 113 being a vertical wall extending from the horizontal extension part); and a curved wall that defines a second portion of the outer surface of the upper tray body, the second portion having a curved shape extending toward the rotation axis (Fig. 8 and Col. 6 lines 15-28 teach a curved wall at the curved outer surface of the rotation guide part 116).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify Son to incorporate the vertical portion and curved portion as taught by Lee motivated by reasons set forth in claim 23.

Regarding claim 32, Son does not explicitly teach the circumferential wall comprises: a first portion that extends vertically from a first portion of an upper surface of the lower tray body by a first length; and a second portion that extends vertically from a second portion of the upper surface of the lower tray body by a second length different from the first length.
Lee teaches the circumferential wall comprises: a first portion that extends vertically from a first portion of an upper surface of the lower tray body by a first length; and a second portion that extends vertically from a second portion of the upper surface of the lower tray body by a second length different from the first length (Figs. 6-8 display the parts 133 and 132, where both parts 132, 133 extend vertically from an upper surface of lower tray body 14 but the part 132 extends vertically a greater distance than part 133).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify Son to incorporate the vertical portions and curved portions as taught by Lee motivated by reasons set forth in claim 23.

Regarding claim 39, Son does not explicitly teach the circumferential wall of the lower tray is configured to, based on the lower assembly being at the first position, vertically overlap a first area of an outer surface of the upper tray, and wherein the circumferential wall of the lower tray is configured to, based on the lower assembly being at the second position, vertically overlap a second area of the outer surface of the upper tray, the second area being greater than the first area.
Lee teaches the circumferential wall of the lower tray is configured to, based on the lower assembly being at the first position, vertically overlap a first area of an outer surface of the upper tray, and wherein the circumferential wall of the lower tray is configured to, based on the lower assembly being at the second position, vertically overlap a second area of the outer surface of the upper tray, the second area being greater than the first area (Figs. 6-8 display the parts 132, 133 capable of vertically overlapping different areas as the lower tray is rotated with respect to the upper tray).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify Son to incorporate the vertical portions and curved portions as taught by Lee motivated by reasons set forth in claim 23.

Allowable Subject Matter
Claims 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest an ice maker as claimed in claims 1, 23 and 27-28, wherein based on joining of the upper portions and the lower portions of the plurality of ice making chambers at the second position, a first water escape passage is defined between the curved portion of the circumferential wall and the curved wall of the upper tray body.
	The closest reference, Lee, fails to meet the claimed limitation because although Son in view of Lee render Claims 1, 23 and 27-28 obvious, Lee explicitly requires there be no gap between the curved portion of the circumferential wall and the curved wall of the upper tray body (see Col. 6 lines 15-28 “when the lower tray 12 is rotated, the rotation guide part 133 of the upper frame 13 is rotated in contact with the rotation guide part 116 of the upper tray 11”) (emphasis added).
	Similarly, Fig. 8 of Son displays no gap between the portion (125a) of the circumferential wall and the wall (113a) of the upper tray body.

Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive.
Applicant argues that Son nor Lee teach and/or suggest the amended limitations of claim 1. 
The current amendment to claim 1 does not overcome the prior art and brings a new matter rejection. Firstly, it is unclear where Applicant obtains support in the written description for “wherein the accommodation portion is configured to cover more than a half of an outer surface of each of the plurality of ice making chambers.” The specification not appear to provide support for this limitation. Second, Son teaches an accommodation portion in the tray case 121 which covers all the outer surface of tray body (thereby covering a significant portion of the ice making chamber). Based on this teaching, one of ordinary skill in the art would find the claimed device patentably indistinguishable from Son’s device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744